Appendix B
    The plaintiffs listed in these charts, separated by judicial district, are still awaiting adjudication of their applications and thus will be
    transferred to the judicial district where the service center is located.


                                                              Northern District of Texas
          First Name            Last Name           Filing                 Receipt No.               Time pending            Status            Service
                                                    Date                                             (as of 5/15/20)                           Center
                                                                                                                                              (Judicial
                                                                                                                                              District)
             Divya             Subramanian           765:               SRC2001950746                      296                                  Texas
1                                                 7/24/2019                                                                                     (N.D.
                                                                                                                                                 Tex)
            Shruthi             Somashekar           539:               SRC1927550302                      240          Correspondence         Texas
                                                  9/18/2019                                                               Received –           (N.D.
                                                                                                                          4/22/2020             Tex)

2
                                                                                                                           Expedited
                                                     765:               SRC2090090288                      157
                                                                                                                          Processing –
                                                  12/10/2019
                                                                                                                           3/30/2020
           Himasree               Uppala             765:               SRC2002950366                      107                                 Texas
3                                                 10/31/2019                                                                                   (N.D.
                                                                                                                                                Tex)
    First Name     Last Name     Filing          Receipt No.        Time pending        Status        Service
                                 Date                               (as of 5/15/20)                   Center
                                                                                                     (Judicial
                                                                                                     District)
       Suman        Anand         539:         SRC2006950572             150           Expedited       Texas
                               12/17/2019                                             Processing –     (N.D.
                                                                                       5/13/2020        Tex)

4
                                                                                       Expedited
                                  765:         SRC2006950591             150
                                                                                      Processing –
                               12/17/2019
                                                                                       4/29/2020
    Shiney Anis    Robinson       539:       SRC2009050104 and           144           Expedited      Texas
      Martina                  12/23/2019   SRC2009050105 (child)                     Processing –    (N.D.
                                                                                       3/26/2020       Tex)

5
                                  765:         SRC2009050043             144
                                                                                       Expedited
                               12/23/2019
                                                                                      Processing –
                                                                                       3/26/2020
    Heta Bhavesh    Parikh        539:         SRC2008350382             134                          Texas
                                1/2/2020                                                              (N.D.
                                                                                                       Tex)
6
                                  765:         SRC2008350403             134
                                1/2/2020
    First Name    Last Name    Filing     Receipt No.    Time pending      Status    Service
                               Date                      (as of 5/15/20)             Center
                                                                                    (Judicial
                                                                                    District)
    Devi Sushma   Sanikanti     539:     SRC2008350395        134                     Texas
                              1/2/2020                                                (N.D.
7                                                                                      Tex)
                                765:     SRC2008350419        134
                              1/2/2020
                                        Central District of California
    First Name    Last Name    Filing                 Receipt No.        Time pending       Status          Service
                               Date                                        (5/14/20)                        Center
                                                                                                           (Judicial
                                                                                                           District)
       Anil        Sharma       765:              WAC2090048207              134        Add’l Evidence     California
1                             1/3/2020                                                   Received –          (C.D.
                                                                                          1/29/2020          Cal.)
    Chaitanya     Athmakuri     765:              WAC2090048975              130         Request for       California
                              1/6/2020                                                  Add’l Evidence       (C.D.
2
                                                                                            Sent –           Cal.)
                                                                                          4/14/2020
     Chaitali        De         765:              WAC2090049910              128        Add’l Evidence     California
3                             1/8/2020                                                   Received –          (C.D.
                                                                                          5/12/2020          Cal.)
    Tanvi Singh     Rawat       539:            WAC2008150928 and            128         Parent Denied     California
4                             1/8/2020         WAC2008150929 (child)                    5/12/2020 – only     (C.D.
                                                                                          child pending      Cal.)
                                             District of Nebraska
    First Name   Last Name        Filing              Receipt No.       Time pending       Status          Service
                                  Date                                    (5/14/20)                        Center
                                                                                                          (Judicial
                                                                                                          District)
     Gayatri       Kuchina         569:          LIN2000850617 and          219        Parent Approved    Nebraska
1                               10/9/2019       LIN2000850619 (child)                  2/21/2020 – Only   (D. Neb.)
                                                                                         child pending
    Sudharani    Bhupathiraju      569:          LIN2002550581 and          198        Parent Approved    Nebraska
2                               10/30/2019      LIN2002550583 (child)                  2/25/2020 – Only   (D. Neb.)
                                                                                         child pending